Citation Nr: 1456174	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  11-18 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2014, the Board remanded the current issues for further evidentiary development.

The issues of entitlement to service connection for right ear hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Left ear hearing loss was noted on the Veteran's service entrance examination. 

2.  The Veteran's preexisting left ear hearing loss was not aggravated during military service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  

In this case, the RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letter dated June 2008.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of his claim and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2014).  In this case, the VA obtained service treatment records, post-service VA treatment records, and VA examination reports.

The Board also notes that the actions requested in the March 2014 remand have been undertaken.  The Veteran was afforded a VA examination, and he and his representative were subsequently furnished with a Supplemental State of the Case.  Accordingly, the Board finds that there has been substantial compliance with the prior remand directives and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111.

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).

If a pre-existing disorder is "noted" on entering service, in accordance with 38 U.S.C.A. § 1153, the veteran has the burden of showing an increase in disability during service.  If the veteran meets that burden and shows that an increase in disability occurred, the burden then shifts to the government to show that any increase was due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Green v. Derwinski, 1 Vet. App. 320 (1991).  "Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. 

The Board notes that, prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by   the International Standards Organization-American National Standards Institute (ISO-ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's STRs include an enlistment audiogram dated January 1964.  When converted to ISO-ANSI standards, the audiogram showed pure tone thresholds of 55, 30, 30, 35 and 30 decibels in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  Converted to ISO-ANSI standards, his November 1965 separation audiogram showed pure tone thresholds of 25, 25, 25, and 15 decibels in the left ear, at 500, 1000, 2000, and 4000 Hertz.  The Veteran did not note hearing issues on his November 1965 medical history report, and his STRs document no complaints of or treatment for hearing loss during his period of service.  

The first post-service discussion of the Veteran's hearing acuity appears in a 2004 VA treatment record.  At that time, the care provider noted that the Veteran's hearing was "intact to soft whisper."  During VA treatment in May 2008, the Veteran stated he was having difficulty understanding speech.  He filed his claim for service connection for bilateral hearing loss and tinnitus that same month, and indicated that both conditions began in 2005.  

The Veteran was afforded a VA examination in September 2008 in connection with his pending claim.  He reported hearing loss for "over 5 years," and the examiner documented pure tone thresholds of 20, 20, 35, 55, and 55 decibels in the left ear,  at 500, 1000, 2000, 3000, and 4000 Hertz.  She diagnosed the Veteran with left    ear sensorineural hearing loss, but found that it was less likely than not caused by military service, citing the Veteran's normal separation audiogram as the basis for her negative opinion.

In April 2009, the Veteran submitted a medical opinion from a private physician who had examined the Veteran, and who opined that his sensorineural hearing loss was more likely than not related to his military noise exposure.  No additional explanation was provided.

In March 2014, based on the hearing loss documented in his 1964 entrance audiogram, the Board remanded the Veteran's claim for another VA examination and an opinion on whether his left ear hearing loss preexisted his military service.  The Veteran was afforded the requested examination in May 2014, at which time  he reported experiencing hearing loss "after [he] got out of the Army."  After converting his in-service audiogram results into ISO-ANSI standards, the VA examiner found that the Veteran's left ear hearing loss existed prior to service and that it was less likely than not aggravated beyond normal progression in military service.  She reasoned that the Veteran's separation audiogram documented normal hearing in the left ear indicating no objective evidence of acoustic trauma in service.

Based on a review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for left ear hearing loss.  Because his 1964 entrance audiogram noted a preexisting left ear hearing disability for VA purposes, the burden in the claim for left ear hearing loss
shifts to the Veteran to show an increase in that hearing loss during service.  See 38 U.S.C.A. § 1153.  In this instance, the Board finds that the evidence of record pertaining to the manifestations of the Veteran's left ear hearing loss prior to, during, and subsequent to service does not reflect an increase in severity of the underlying disability during service.  

Regarding the medical opinions of record, the Board finds the negative opinion of the 2014 VA examiner most probative on the question of whether the Veteran's preexisting left ear hearing loss was aggravated by his active duty service.  The examiner reviewed the Veteran's entire claims file, examined him prior to issuing her opinion, and provided an explanation for her conclusion.  That conclusion is supported by the fact that the medical evidence of record does not document an increase in left ear hearing loss during the Veteran's period of service or for many years thereafter.  Indeed, his STRs are silent for complaints of or treatment for left ear hearing loss, and his separation audiogram showed improvement in his left ear hearing.  

In contrast, the positive 2009 nexus opinion offered by the private physician did  not address the preexisting hearing loss documented in the Veteran's entrance audiogram and, moreover, provided no explanation for the statements he did offer regarding the etiology of the Veteran's current hearing loss.  As that physician did not address the issue of the Veteran's documented preexisting hearing loss and provided no rationale for his positive nexus opinion, it is afforded little probative weight.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Board acknowledges that, in its March 2014 remand, it was suggested that the 2008 VA examiner did not convert the Veteran's entrance audiogram readings into ISO-ANSI units and did not indicate that hearing loss existed prior to service.  However, a close reading of the 2008 VA examination report indicates that, even without converting the audiogram readings, the examiner noted that the Veteran had some mild hearing loss at 500 Hertz on entrance.  

The Board also acknowledges that the Veteran and his wife have, on several occasions, asserted that he first experienced symptoms of left ear hearing loss shortly after service, and that they are competent to report symptoms or the observation of such.  Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).  However, those accounts are not corroborated by the medical evidence of record, including the Veteran's own representations during treatment and during his 2008 VA examination.  They are also not corroborated by the representations he made when he initially filed his service connection claim.  The Board finds the Veteran's and his wife's more recent assertions that he has experienced symptoms of left ear hearing loss since shortly after service less probative than the statements he made when initially filing this claim and while receiving medical treatment prior to that time.  See Buchanan, 451 F.3d at 1336-1337 (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

More to the point, however, the Board notes that the Veteran has not, in fact, argued that he experienced worsened symptoms of left ear hearing loss during service or, indeed, that he experienced any symptoms of hearing loss in service.  Rather, he has contended that the symptoms he experienced after service were caused by in-service noise exposure.  However, the Veteran is not shown to possess any medical expertise; thus, while he is competent to report noise exposure, his opinion as to the etiology of his hearing loss or the presence of permanent aggravation of his preexisting hearing loss as a result of in-service noise exposure is not competent medical evidence.  In this regard, hearing loss can have many causes and determining the severity and etiology of such requires medical testing and expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

In summary, the most probative evidence demonstrates that the Veteran's left ear hearing loss existed prior to his active duty service and was not aggravated by service.  Accordingly, the preponderance of the evidence is against the claim, and   it is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for left ear hearing loss is denied.


REMAND

The Board finds that additional development is necessary prior to appellate review of the Veteran's claims for service connection for right ear hearing loss and tinnitus.

Regarding the Veteran's claim for service connection for right ear hearing loss, the 2008 and 2014 VA examiners provided negative nexus opinions, noting that the Veteran had normal hearing at separation from service and that there was no significant change in hearing between his entrance and separation examinations.  However, hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Although a private physician provided a positive nexus opinion in 2009, the opinion was conclusory in nature and did not consider all relevant facts, to include the Veteran's in-service audiograms.  Based on the foregoing, the Board finds that an additional VA opinion is necessary.

Regarding entitlement to service connection for tinnitus, as the VA Disability Benefits Questionnaire for Hearing Loss and Tinnitus recognizes that tinnitus can be a symptom of hearing loss, the Board finds such issue is inextricably intertwined with the remand for the Veteran's right ear hearing loss claim.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).

Accordingly, the case is REMANDED for the following action:

1.  Return the May 2014 VA examination report and the claims file to the examiner, if available, to obtain an addendum opinion.  If that audiologist is not available, the opinion should be sought from another audiologist.  If the examiner determines a new examination is needed to respond to the questions posed, one should be scheduled.  Following review of the claims file and the May 2014 examination report, the audiologist should provide an addendum opinion addressing the following:

  (a) Please explain why the Veteran's current hearing loss is/is not merely a delayed response to in-service noise exposure.  

  (b) Please explain why the Veteran's tinnitus is/is not merely a delayed response of in-service noise exposure.

2.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits     sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


